Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments and arguments filed 3 January 2022 have been fully considered, but are moot in view of a new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “wherein the stages comprises: a plurality of first stages connected to the first scan lines and a start signal line; and a plurality of second stages connected to the second scan lines and the start signal line” renders the claim ambiguous. Are each of the stages connected to the same start signal line? Or is it collective groups connected to a single start signal line? Is this a direct connection? Clarification is required. 
Regarding claim 2, the recitation “the first stages sequentially supply  the scan signals to each of the first scan lines based on a first start signal applied thereto through the first start signal line; and the second stages sequentially supply the scan signals to each of the second scan lines based on a second start signal applied thereto through the second start signal line“, renders the claim ambiguous. Is this “a first start signal…first start signal line” and “a second start signal…the second start signal line” the same or different, being applied through essentially two portions of the same signal line? Clarification is required.
Regarding claim 7, the recitation of “first stages sequentially supply the scan signals to each of the first scan lines when a start signal is supplied thereto through the start signal line during a first period; and the second stages sequentially supply  the scan signals to each of the second scan lines when the start signal is supplied thereto through the start signal line during a second period different from the first period“, renders the claim ambiguous. When “the start signal” is applied to the second stages via “the start signal line”, how is this done in a second, different period from the first, but through the same signal and the same line? Clarification is required. 
Regarding claim 10 (and similarly claim 16), the recitation of “the first pixels are connected to a third data line, the second pixels are connected to the third data line, and the third pixels are connected to a 5fourth data line” renders the claim ambiguous. It is unclear how, the first pixels, are connected to a third data line, (the same can be said for  the second pixels connected to the data line, and third pixels connected to a fourth data line), where the specification and figures do not show how this connection is made? Is the connection direct? The specification and figures fail to show a connection to more than one data line to any pixel, but the claims allude to multiple data lines connected to the pixel? Clarification is required. 
Claims 2-9, 11-15, and 17-20 are rejected under 112 by default. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first pixels are connected to a third data line, the second pixels are connected to the third data line, and the third pixels are connected to a 5fourth data line” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016.0182042).
Regarding claim 1, Kim disclose:
A display device, comprising: a plurality of first pixels connected to a plurality of first scan lines and a first data 5line; a plurality of second pixels connected to a plurality of second scan lines and the first data line; a plurality of third pixels connected to the first scan lines or the second scan lines and a second data line; and 10a scan driver including a plurality of stages which supplies a plurality of scan signals to one of the first scan lines and the second scan lines (see Fig. 2, 6a; plurality of pixels P; connected to plurality of first scan lines G1 to Gn-1 and data lines D1 to Dm; scan driver 11 with a plurality of stages to supply a plurality of scan signals to the plurality of scan lines). 
 wherein the stages comprise: a plurality of first stages connected to the first scan lines and a start signal line; and a plurality of second stages connected to the second scan lines and the start signal line (see Fig. 6a; plurality of stages (STA1, STA3) connected to the first scan line G1, G5 and start signal STL2; second stages (STA2, STA4) connected to second scan lines G3, G7) and the start signal STL2). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Kim further disclose:
the start signal line comprises a first start signal line connected to the first stages and a second start signal line connected to the second stages, the first stages sequentially supply  the scan signals to each of the first scan lines based on a first start signal applied thereto through the first start signal line; and the second stages sequentially supply the scan signals to each of the second scan lines based on a second start signal applied thereto through the second start signal line (see Fig. 6a; [0033, 0053]; start 
Regarding claim 3, the rejection of claim 2 is incorporated herein. Kim further disclose:
the first stages comprises: 20a first-first stage which outputs a first-first scan signal based on the first start signal; and a second-first stage which outputs a second-first scan signal based on the first-first scan signal (see Fig. 6a [0033, 0053]; first-first stage STA1; second first stage STA3; first-first scan signal G1; first start signal STL2; second-first stage STA3 output a second-first scan signal G5 based on first-first scan signal G1). 
Regarding claim 4, the rejection of claim 2 is incorporated herein. Kim further disclose:
the second stages comprises: a first-second stage which outputs a first-second scan signal based on the second start signal; and a second-second stage which outputs a second-second scan signal based on the first-second scan signal (see Fig. 6a [0033, 0053]; first-second stage outputs first-second scan signal G3 based on start signal STL2; second-second stage outputs second-second scan signal G7 based on the first-second scan signal G3).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Kim further disclose:
first stages sequentially supply the scan signals to each of the first scan lines when a start signal is supplied thereto through the start signal line during a first period; and the second stages sequentially supply  the scan signals to each of the second scan lines when the start signal is supplied thereto through the start signal line during a second period different from the first period (see Fig. 6a; [0033, 0053]; where different periods are different frames). 
Regarding claim 8, the rejection claim 7 is incorporate herein. Kim further disclose:
the first stages comprises: 20a first-first stage which outputs a first-first scan signal based on the first start signal supplied during the first period; and a second-first stage which outputs a second-first scan signal based on the first-first scan signal (see Fig. 6a; [0033, 0053]). 
Regarding claim 9, the rejection of claim 7 is incorporated herein. Kim further disclose:
the second stages comprises: a first-second stage which outputs a first-second scan signal based on the second start signal supplied during the second period; and a second-second stage which outputs a second-second scan signal based on the first-second scan signal  (see Fig. 6a; [0033, 0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim’042 in view of Kim (US 2014.0354285).
Regarding claim 5, the rejection of claim 2 is incorporated herein. Kim’042 is not explicit as to, but Kim disclose:
a first test transistor which supplies a first lighting voltage to the first data line based on a test gate signal; and a second test transistor which supplies a second lighting voltage to the second data 5line based on the test gate signal (see Fig. 5; first test transistor of 16 supplying voltage TEST DATA 1 to first line O1/D1, second test transistor supplying second voltage TEST DATA 2 to second data line O2/D2 based on test gate signal TEST_GATE). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Kim to that of Kim’042 which predictably provides the ability to test the display for damage or errors. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim’042 in view of Kim (US 2014.0354285) and in further view of Kwak (US 2016.0260367).
Regarding claim 6, the rejection of claim 5 is incorporated herein. Kim’042 and Kim are not explicit as to, but Kwak disclose:
the first lighting voltage has a first voltage level which turns on the first pixels or the second pixels, the second lighting voltage has a second voltage level 10which turns off the plurality of first pixels or the plurality of second pixels (see Fig. 3; [0082], when black second voltage level (6.3v) shows “off” test image; applied, and where, first voltage level (3v) turns pixel white to show “on”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Kwak to that of Kim’042 and Kim, to predictably provide detection of damage based on image test signal differences [0008]). 


Allowable Subject Matter
Claims 10 and 16 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-15 and 17-20 are dependent from claims 10 and 16, and may be allowable by default based on overcoming the 112 rejections above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621